COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 ADRANCH, LLC,                                                   No. 08-17-00115-CV
                                                §
                         APPELLANT,                                Appeal from the
                                                §
 V.                                                               83rd District Court
                                                §
 PEE WEE’S WELDING SERVICE,                                    of Terrell County, Texas
                                                §
                           APPELLEE.                                (TC# 3150-A)
                                                §

                                MEMORANDUM OPINION

       Appellant, ADRanch, LLC, has filed a motion to dismiss its appeal because the parties

have resolved their dispute. See TEX.R.APP.P. 42.1(a). We grant the motion and dismiss the

appeal. Costs of the appeal are taxed against Appellant. See TEX.R.APP.P. 42.1(d).


November 8, 2017
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.